Case 3:19-cv-19147-FLW-ZNQ Document 31 Filed 02/26/20 Page 1 of 2 PageID: 225




              UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY



  JAISON CIANELLI,                             Civil Action No.:
                              Plaintiff,       3:19-cv-19147-FLW-ZNQ

              -against-

  NOURISON INDUSTRIES, INC., BED               ECF CASE
  BATH & BEYOND INC., HOME DEPOT
  U.S.A., INC., KOHL’S CORPORATION,
  WALMART INC. and QVC, INC.,

                             Defendants.


        NOTICE OF MOTION TO STRIKE AND/OR DISMISS
      PLAINTIFF’S AMENDED COMPLAINT ON BEHALF OF
  NOURISON INDUSTRIES, INC., BED BATH & BEYOND INC., HOME
  DEPOT U.S.A., INC., KOHL’S CORPORATION, AND WALMART INC.

      PLEASE TAKE NOTICE that on February 26, 2020, or as soon thereafter

as counsel may be heard, Defendants Nourison Industries Inc., Bed Bath & Beyond

Inc., Home Depot U.S.A., Inc., Kohl’s Corporation, and Walmart Inc. (the

“Defendants”), by and through their counsel, Leason Ellis LLP, will move before

the United States District Court for the District of New Jersey pursuant to Local

Civil Rule 15.1 and Fed. R. Civ. P. 12 & 15, for an Order granting their motion to

strike and/or dismiss Plaintiff Jaison Cianelli’s Amended Complaint (dkt. 29) in
Case 3:19-cv-19147-FLW-ZNQ Document 31 Filed 02/26/20 Page 2 of 2 PageID: 226




the above-captioned action, and for such other and further relief as may be just and

proper.

         PLEASE TAKE FURTHER NOTICE that in support of this Motion,

Defendants submit the accompanying Memorandum of Law in Support of their

Motion to Strike and/or Dismiss Plaintiff’s Amended Complaint and proposed

order.



Dated: February 26, 2020                     Respectfully submitted,
       White Plains, New York
                                         /s/ Henry Gabathuler
                                         Yuval Marcus (pro hac vice pending)
                                         Henry A. Gabathuler (HG 6543)
                                         NJ Bar I.D. No. 037802007
                                         LEASON ELLIS LLP
                                         One Barker Avenue, Fifth Floor
                                         White Plains, New York 10601
                                         Phone: (914) 288-0022
                                         Fax: (914) 288-0023
                                         Email: marcus@leasonellis.com
                                         Email: gabathuler@leasonellis.com

                                         Attorney for Defendants Nourison
                                         Industries, Inc., Bed Bath & Beyond Inc.,
                                         Home Depot U.S.A., Inc., Kohl’s
                                         Corporation, and Walmart Inc.




                                         2
